DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said syntax" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first invent                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    or to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,297,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than US 11,297,318.
Regarding Claim 7 of the Instant Application corresponds to
Claim 1 of US 11,297,318
A method for decoding a bitstream using one or more processors, the method comprising: 
(a) receiving said bitstream indicating how a coding tree unit is partitioned into final coding units according to a partitioning structure where a square parent block is split with quadtree partitioning that splits said square parent node in half in both horizontal and vertical directions to define four blocks as leaf nodes that are square in shape each of which are the same size, where a first square leaf node as a result of said quadtree partitioning is split with symmetric binary partitioning that splits said first square leaf node in half in either a horizontal direction or a vertical direction resulting in two rectangular blocks that are the same size as leaf nodes where one of said rectangular leaf nodes of said symmetric binary partitioning is further split with symmetric binary partitioning resulting in two blocks that are the same size as leaf nodes, and where a second square leaf node as a result of said quadtree partitioning is split with asymmetric partitioning that splits said second square leaf node in either a horizontal direction or a vertical direction resulting in a plurality of blocks that are different sizes as leaf nodes where one of said leaf nodes of said asymmetric partitioning is further split with asymmetric partitioning resulting in a plurality of blocks that are different sizes as leaf nodes, where a third square leaf node as a result of said quadtree partitioning is split with symmetric binary partitioning that splits said third square leaf node in half in either a horizontal direction or a vertical direction resulting in two blocks that are the same size as leaf nodes where one of said leaf nodes of said symmetric binary partitioning is further split with asymmetric partitioning resulting in a plurality of blocks that are different sizes as leaf nodes, where a fourth square leaf node as a result of said quadtree partitioning is split with asymmetric partitioning that splits said fourth square leaf node resulting in a plurality of blocks that are different sizes as leaf nodesPreliminary AmendmentAtty Docket No.: ARR01240-CON3 where one of said leaf nodes of said asymmetric partitioning is further split in half in either a horizontal direction or a vertical direction resulting in two blocks that are the same size as leaf nodes, defining final coding units of said coding tree unit where at least one of said final coding units is square in shape and at least one of said final coding units is rectangular in shape; 
(b) parse said bitstream that includes each final coding unit, wherein said bitstream conforms to the following: 
recursive asymmetric partitioning of the blocks of the coding tree unit is allowed; 
recursive symmetric binary partitioning of the blocks of the coding tree unit is allowed; 
a leaf node of said square parent block partitioned by said quadtree partitioning is partitionable via, any one of, selected from a group including quadtree partitioning, symmetric binary partitioning, and asymmetric partitioning; 
at least one leaf node partitioned using asymmetric partitioning is not permitted to be further partitioned; 
at least one leaf node partitioned using symmetric binary partitioning is not permitted to be further partitioned; 
(c) identifying said final coding units to be decoded; 
(d) decoding the identified final coding units in accordance with said syntax using an intra decoding process.
A method for decoding a bitstream using one or more processors, the method comprising: 
(a) receiving said bitstream indicating how a coding tree unit is partitioned into final coding units according to a partitioning structure where a square parent block is split with quadtree partitioning that splits said square parent node in half in both horizontal and vertical directions to define four blocks as leaf nodes that are square in shape each of which are the same size, where a first leaf node as a result of said quadtree partitioning is split with symmetric binary partitioning that splits said first leaf node in half in either a horizontal direction or a vertical direction resulting in two blocks that are the same size as leaf nodes where one of said leaf nodes of said symmetric binary partitioning is further split with symmetric binary partitioning resulting in two blocks that are the same size as leaf nodes, and where a second leaf node as a result of said quadtree partitioning is split with asymmetric partitioning that splits said second leaf node in either a horizontal direction or a vertical direction resulting in a plurality of blocks that are different sizes as leaf nodes where one of said leaf nodes of said asymmetric partitioning is further split with asymmetric partitioning resulting in a plurality of blocks that are different sizes as leaf nodes, where a third leaf node as a result of said quadtree partitioning is split with symmetric binary partitioning that splits said third leaf node in half in either a horizontal direction or a vertical direction resulting in two blocks that are the same size as leaf nodes where one of said leaf nodes of said symmetric binary partitioning is further split with asymmetric partitioning resulting in a plurality of blocks that are different sizes as leaf nodes, where a fourth leaf node as a result of said quadtree partitioning is split with asymmetric partitioning that splits said fourth leaf node resulting in a plurality of blocks that are different sizes as leaf nodes where one of said leaf nodes of said asymmetric partitioning is further split in half in either a horizontal direction or a vertical direction resulting in two blocks that are the same size as leaf nodes, defining final coding units of said coding tree unit where at least one of said final coding units is square in shape and at least one of said final coding units is rectangular in shape;
 (b) parse said bitstream to determine a syntax associated with each final coding unit, wherein said syntax conforms to the following: 
recursive asymmetric partitioning of the blocks of the coding tree unit is allowed; 
recursive symmetric binary partitioning of the blocks of the coding tree unit is allowed; 
a leaf node of said square parent block partitioned by said quadtree partitioning is partitionable via, any one of, selected from a group including quadtree partitioning, symmetric binary partitioning, and asymmetric partitioning; 
at least one leaf node partitioned using asymmetric partitioning is not permitted to be further partitioned; 
at least one leaf node partitioned using symmetric binary partitioning is not permitted to be further partitioned; 
(c) identifying said final coding units to be decoded; 
(d) decoding the identified final coding units in accordance with said syntax using an intra decoding process.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. US 10326989 in view of An et al (US 2017/0272750 and hereafter as referred to as “An”).

Regarding Claim 7 of the Instant Application corresponds to
Claim 1 of US 10326989
A method for decoding a bitstream using one or more processors, the method comprising: 
(a) receiving said bitstream indicating how a coding tree unit is partitioned into final coding units according to a partitioning structure where a square parent block is split with quadtree partitioning that splits said square parent node in half in both horizontal and vertical directions to define four blocks as leaf nodes that are square in shape each of which are the same size, where a first square leaf node as a result of said quadtree partitioning is split with symmetric binary partitioning that splits said first square leaf node in half in either a horizontal direction or a vertical direction resulting in two rectangular blocks that are the same size as leaf nodes where one of said rectangular leaf nodes of said symmetric binary partitioning is further split with symmetric binary partitioning resulting in two blocks that are the same size as leaf nodes, and where a second square leaf node as a result of said quadtree partitioning is split with asymmetric partitioning that splits said second square leaf node in either a horizontal direction or a vertical direction resulting in a plurality of blocks that are different sizes as leaf nodes where one of said leaf nodes of said asymmetric partitioning is further split with asymmetric partitioning resulting in a plurality of blocks that are different sizes as leaf nodes, where a third square leaf node as a result of said quadtree partitioning is split with symmetric binary partitioning that splits said third square leaf node in half in either a horizontal direction or a vertical direction resulting in two blocks that are the same size as leaf nodes where one of said leaf nodes of said symmetric binary partitioning is further split with asymmetric partitioning resulting in a plurality of blocks that are different sizes as leaf nodes, where a fourth square leaf node as a result of said quadtree partitioning is split with asymmetric partitioning that splits said fourth square leaf node resulting in a plurality of blocks that are different sizes as leaf nodesPreliminary AmendmentAtty Docket No.: ARR01240-CON3 where one of said leaf nodes of said asymmetric partitioning is further split in half in either a horizontal direction or a vertical direction resulting in two blocks that are the same size as leaf nodes, defining final coding units of said coding tree unit where at least one of said final coding units is square in shape and at least one of said final coding units is rectangular in shape; 
(b) parse said bitstream that includes each final coding unit, wherein said bitstream conforms to the following: 
recursive asymmetric partitioning of the blocks of the coding tree unit is allowed; 
recursive symmetric binary partitioning of the blocks of the coding tree unit is allowed; 
a leaf node of said square parent block partitioned by said quadtree partitioning is partitionable via, any one of, selected from a group including quadtree partitioning, symmetric binary partitioning, and asymmetric partitioning; 
at least one leaf node partitioned using asymmetric partitioning is not permitted to be further partitioned; 
at least one leaf node partitioned using symmetric binary partitioning is not permitted to be further partitioned; 
(c) identifying said final coding units to be decoded; 
(d) decoding the identified final coding units in accordance with said syntax using an intra decoding process.
An apparatus for coding video data comprising one or more processors configured to: 
receive a bitstream indicating how a coding tree unit was partitioned into coding units according to a partitioning structure that allows root nodes to be split with quadtree partitioning, symmetric binary partitioning, or asymmetric binary partitioning; 






















































parse said bitstream to determine a syntax associated with each coding unit, wherein said syntax conforms to the following: 
asymmetric partitioning of the coding tree unit is allowed;
 if a node uses quadtree partitioning, a child of the node is partitionable via quadtree partitioning, binary partitioning, or asymmetric partitioning; 
if a node uses asymmetric partitioning, no further partitions are allowed; 
if a node uses binary partitioning, a child of the node is only partitionable via binary partitioning decode the identified coding units using JVET in accordance with said syntax.

2. The apparatus of claim 1, wherein a partition of a coding tree unit having dimensions 32×32 produces in at least one of: a square block of 32×32, two rectangular blocks of 32×24 and 32×8 with a vertical split ratio equal to 3:1, two rectangular blocks of 32×16 and 32×16 with a vertical split ratio equal to 2:2, two rectangular blocks of 32×8 and 32×24 with a vertical split ratio equal to 1:3, two rectangular blocks of 24×32 and 8×32 with a horizontal split ratio equal to 3:1, two rectangular blocks of 16×32 and 16×32 with a horizontal split ratio equal to 2:2, and/or two rectangular blocks of 8×32 and 24×32 with a horizontal split ratio equal to 1:3.
3. The apparatus of claim 1, wherein a partition of a coding tree unit having dimensions 32×24 produces in at least one of: a square block of 32×24, two rectangular blocks of 32×8 and 32×16 with a vertical split ratio equal to 1:2, two rectangular blocks of 32×16 and 32×8 with a vertical split ratio equal to 2:1, two rectangular blocks of 24×24 and 8×24 with a horizontal split ratio equal to 3:1, two rectangular blocks of 16×24 and 16×24 with a horizontal split ratio equal to 2:2, and/or two rectangular blocks of 8×24 and 24×24 with a horizontal split ratio equal to 1:3.
4. The apparatus of claim 1, wherein a partition of a coding tree unit having dimensions 24×24 produces in at least one of: a square block of 24×24, two rectangular blocks of 24×16 and 24×8 with a vertical split ratio equal to 2:1, two rectangular blocks of 24×8 and 24×16 with a vertical split ratio equal to 1:2, two rectangular blocks of 16×24 and 8×24 with a horizontal split ratio equal to 2:1, and/or two rectangular blocks of 8×24 and 16×24 with a horizontal split ratio equal to 1:2.
5. The apparatus of claim 1, wherein partition is signaled via bin assignments, where a bin represents at least one of the following: whether a child node is split or not; whether a child node is split horizontally or vertically; whether a child node is split symmetrically or asymmetrically; if asymmetrically, whether a left child unit is larger or a right child unit is larger in a binary partition.
6. The apparatus of claim 1, wherein at least four bins are assigned to each child node of the partitioning structure to define partitioning within the partitioning structure.



	The instant application’s splits said square parent node in half in both horizontal and vertical directions to define four blocks as leaf nodes that are square in shape each of which are the same size” is an additional limitation.  An teaches quadtree partitioning that splits said square parent node in half in both horizontal and vertical directions to define four blocks as leaf nodes that are square in shape each of which are the same size (Figure 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify US 10326989 to include the additional limitation in order to improve coding efficiency.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. US 10674149 in view of An.

Regarding Claim 7 of the Instant Application corresponds to
Claim 1 of US 10674149
A method for decoding a bitstream using one or more processors, the method comprising: 
(a) receiving said bitstream indicating how a coding tree unit is partitioned into final coding units according to a partitioning structure where a square parent block is split with quadtree partitioning that splits said square parent node in half in both horizontal and vertical directions to define four blocks as leaf nodes that are square in shape each of which are the same size, where a first square leaf node as a result of said quadtree partitioning is split with symmetric binary partitioning that splits said first square leaf node in half in either a horizontal direction or a vertical direction resulting in two rectangular blocks that are the same size as leaf nodes where one of said rectangular leaf nodes of said symmetric binary partitioning is further split with symmetric binary partitioning resulting in two blocks that are the same size as leaf nodes, and where a second square leaf node as a result of said quadtree partitioning is split with asymmetric partitioning that splits said second square leaf node in either a horizontal direction or a vertical direction resulting in a plurality of blocks that are different sizes as leaf nodes where one of said leaf nodes of said asymmetric partitioning is further split with asymmetric partitioning resulting in a plurality of blocks that are different sizes as leaf nodes, where a third square leaf node as a result of said quadtree partitioning is split with symmetric binary partitioning that splits said third square leaf node in half in either a horizontal direction or a vertical direction resulting in two blocks that are the same size as leaf nodes where one of said leaf nodes of said symmetric binary partitioning is further split with asymmetric partitioning resulting in a plurality of blocks that are different sizes as leaf nodes, where a fourth square leaf node as a result of said quadtree partitioning is split with asymmetric partitioning that splits said fourth square leaf node resulting in a plurality of blocks that are different sizes as leaf nodesPreliminary AmendmentAtty Docket No.: ARR01240-CON3 where one of said leaf nodes of said asymmetric partitioning is further split in half in either a horizontal direction or a vertical direction resulting in two blocks that are the same size as leaf nodes, defining final coding units of said coding tree unit where at least one of said final coding units is square in shape and at least one of said final coding units is rectangular in shape; 
(b) parse said bitstream that includes each final coding unit, wherein said bitstream conforms to the following: 
recursive asymmetric partitioning of the blocks of the coding tree unit is allowed; 
recursive symmetric binary partitioning of the blocks of the coding tree unit is allowed; 
a leaf node of said square parent block partitioned by said quadtree partitioning is partitionable via, any one of, selected from a group including quadtree partitioning, symmetric binary partitioning, and asymmetric partitioning; 
at least one leaf node partitioned using asymmetric partitioning is not permitted to be further partitioned; 
at least one leaf node partitioned using symmetric binary partitioning is not permitted to be further partitioned; 
(c) identifying said final coding units to be decoded; 
(d) decoding the identified final coding units in accordance with said syntax using an intra decoding process.
 A method for coding video data using one or more processors, the method comprising: 
receiving a bitstream indicating how a coding tree unit was partitioned into coding units according to a partitioning structure that allows root nodes to be split with quadtree partitioning, symmetric binary partitioning, or asymmetric binary partitioning;






















































parse said bitstream to determine a syntax associated with each coding unit, wherein said syntax conforms to the following: 
asymmetric partitioning of the coding tree unit is allowed; 

if a node uses quadtree partitioning, a child of the node is partitionable via quadtree partitioning, binary partitioning, or asymmetric partitioning; 
if a node uses asymmetric partitioning, no further partitions are allowed; 




if a node uses binary partitioning, a child of the node is only partitionable via binary partitioning decoding the identified coding units using JVET in accordance with said syntax.

2. The method of claim 1, wherein a partition of a coding tree unit having dimensions 32×32 produces at least one of: a square block of 32×32, two rectangular blocks of 32×24 and 32×8 with a vertical split ratio equal to 3:1, two rectangular blocks of 32×16 and 32×16 with a vertical split ratio equal to 2:2, two rectangular blocks of 32×8 and 32×24 with a vertical split ratio equal to 1:3, two rectangular blocks of 24×32 and 8×32 with a horizontal split ratio equal to 3:1, two rectangular blocks of 16×32 and 16×32 with a horizontal split ratio equal to 2:2, and/or two rectangular blocks of 8×32 and 24×32 with a horizontal split ratio equal to 1:3.
3. The method of claim 1, wherein a partition of a coding tree unit having dimensions 32×24 produces at least one of: a square block of 32×24, two rectangular blocks of 32×8 and 32×16 with a vertical split ratio equal to 1:2, two rectangular blocks of 32×16 and 32×8 with a vertical split ratio equal to 2:1, two rectangular blocks of 24×24 and 8×2 with a horizontal split ratio equal to 3:1, two rectangular blocks of 16×24 and 16×24 with a horizontal split ratio equal to 2:2, and/or two rectangular blocks of 8×24 and 24×24 with a horizontal split ratio equal to 1:3.
4. The method of claim 1, wherein a partition of a coding tree unit having dimensions 24×24 produces at least one of: a square block of 24×24, two rectangular blocks of 24×16 and 24×8 with a vertical split ratio equal to 2:1, two rectangular blocks of 24×8 and 24×16 with a vertical split ratio equal to 1:2, two rectangular blocks of 16×24 and 8×24 with a horizontal split ratio equal to 2:1, and/or two rectangular blocks of 8×24 and 16×24 with a horizontal split ratio equal to 1:2.
5. The method of claim 1, wherein partition is signaled via bin assignments, where a bin represents at least one of the following: whether a child node is split or not; whether a child node is split horizontally or vertically; whether a child node is split symmetrically or asymmetrically; if asymmetrically, whether a left child unit is larger or a right child unit is larger in a binary partition.
6. The method of claim 1, wherein at least four bins are assigned to each child node of the partitioning structure to define partitioning within the partitioning structure.



The instant application’s splits said square parent node in half in both horizontal and vertical directions to define four blocks as leaf nodes that are square in shape each of which are the same size” is an additional limitation.  An teaches quadtree partitioning that splits said square parent node in half in both horizontal and vertical directions to define four blocks as leaf nodes that are square in shape each of which are the same size (Figure 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify US 10674149 to include the additional limitation in order to improve coding efficiency.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                      

September 27, 2022